DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: the specification does not include a “Brief Description of the Drawings” section.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites “the temperature in the drying step is held within the range of 20-55°C”. It is not clear if this is the air temperature, the tissue temperature, or some other medium.
Claim 1 recites “(PEF) treatment to open up the stomata in tissues by electroporation of guard cells”, “without irreversible damage on epidermal cells”, as well as “the PEF treatment is performed with reversible electroporation”. It is not clear which cells are being treated, it is not which cells are treated reversibly or irreversibly. It is not clear if the “guard cells” are the same as the “epidermal cells” or not.
Claim 3 recites “the stomata is kept open during the entire method”. It is not clear when the stomata should be open. It is not clear if the “the entire method” is simply the PEF treatment and drying step, or whether it would include other steps such as packaging, storage, and transport. It is not clear if the electroporation should be irreversible, or not.
Claim 4 recites “the PEF treatment is performed so that the metabolic activity is kept when drying to at least a moisture level of 20% moisture content.” It is not clear what is required by this limitation. It is not clear if this simply requires a portion of metabolic activity to be retained. It is not clear if a moisture content of less than 20% is required, or not.
Claim 5 recites “the drying step is maximum performed down to a moisture level of 20% moisture content to keep metabolic activity in the cells.” It is not clear if this simply requires a 
Claim 6 recites “pulses applied”. It is not clear if these pulses are used during the PEF treatment or not. 
Claim 8 recites “measuring the conductivity”. It is not clear what material is being measured. The tissue? A surrounding fluid? The air?
Claim 10 recites the limitation "the pulse width".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pulse space".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the number of pulses being applied".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number of pulses trains".  There is insufficient antecedent basis for this limitation in the claim.
The term "room temperature" in claim 15 is a relative term which renders the claim indefinite.  The term "room temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what temperature would be considered “room temperature” since this value can vary from room to room.
Claim 18 recites “a step of conservation of aroma in a herb”. It is not clear if this a separate step from the PEF treatment and drying step, or whether the aroma conservation is a result of the PEF treatment and drying step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwao NPL [Electroporation of Stomata: Effect on drying kinetics and aroma compounds of Genovese basil leaves].
Kwao NPL teaches a method comprising PEF treatment to provide reversible electroporation of basil leaves using a field strength of 0.6 kV/cm (page 16-17), followed by convective drying at 50°C (page 18), the metabolic activity inherently being maintained due to the use of the same materials and method steps, a pulse width of 120 µs (page 17), a pulse spacing of 760 µs (page 17), the use of 65 pulses (page 17), one monopolar train (page 17), and a vacuum impregnation step (page 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Romanek [US 2016/0223257A1] in view of Galindo et al [US 2010/0227030A1] and WO 2006/121397A1].
Romanek teaches a method for drying plant matter (title) by placing herbs and leaves in a chamber (Figure 2, #99; paragraph 0003-0004), these herbs and leaves naturally possessing stomata; a step of convective air drying at 109-114°F or 42-45°C (paragraph 0036), and using the herbs as aromatic compounds (paragraph 0004).
Romanek does not explicitly recite a PEF step to open the stomata by electroporation at 0.4-1.5 kV/cm (claim 1), the stomata staying open during all or a portion of the drying (claim 2-3), preserving metabolic activity when drying to 20% (claim 4-5), pulses at 0.4-1.0 kV/cm or 0.6-1.0 kV/cm (claim 6-7), measuring conductivity (claim 8), the conductivity increasing by at least 5% (claim 9), a pulse width of 80-150 µs (claim 10), a pulse space of 500-1,000 µs (claim 11), 65-300 pulses (claim 12), 1-10 pulse trains (claim 13), a temperature of 40°C or less (claim 15), and a vacuum impregnation step (claim 17).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature of less than 40°C into the invention of Romanek since Romanek already included a temperature range of 109-114°F or 42-45°C (paragraph 0036), since a lower drying temperature would have provided more gradual and gentle drying of the plant material of Romanek, and since the claimed temperature would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of plant material, the air speed, the desired time, and/or the thickness or size of the plant material of Romanek.
WO 2006/121397A1 teaches a method for treatment comprising a PEF step of plant material achieving electroporation of cell membranes to provide enhanced mass transfer (Figure 1, #102; page 3, lines 1-5), a monopolar pulse with a field strength of 0.2-10 kV/cm, preferably 0.5-3.0 kV/cm, and more preferably 1.2 kV/cm (page 3, lines 17-19), the PEF treatment providing improved drying performance (page 9, lines 4-9), measuring the conductivity and repeating the PEF pulses until a target value is reached (page 10, lines 14-23), a pulse duration or width of 2-500 µs, preferably 5-150 µs (page 3, line 23), the number of pulses being 1-500, preferably 2-100 (page 3, line 20), and a repetition rate of 10-500 Hz (page 3, line 24).
Galindo et al teach a method for conservation of plant material (title) comprising plants such as herbs (paragraph 0021), a PEF step for reversible electroporation and mass transfer (paragraph 0042-0043, 0046), a field strength of 0.010-10 kV/cm (paragraph 0048), a pulse length of 0.001-1 ms (paragraph 0049), 2-1,000 pulse trains providing slower resealing (paragraph 0050), a pulse length of 0.1-1,000 ms (paragraph 0051), and a vacuum impregnation step for thin leafy plant tissue to resist irreversible metabolic changes (paragraph 0033, 0054-0058).
	It would have been obvious to one of ordinary skill in the art to incorporate the claimed PEF treatment, PEF operating parameters, conductivity measurement, and vacuum impregnation, into the invention of Romanek, in view of WO 2006/121397A1 and Galindo et al, since all are directed to methods for preserving plant materials, since Romanek already included a drying steps for herbs, since plant preservation systems commonly included a PEF step of plant material achieving electroporation of cell membranes to provide enhanced mass transfer (Figure 1, #102; page 3, lines 1-5) and the PEF treatment providing improved drying performance (page 9, lines 4-9) as shown by WO 2006/121397A1, since plant preservation systems also commonly included a vacuum impregnation step for thin leafy plant tissue to resist irreversible metabolic changes (paragraph 0033, 0054-0058) as shown by Galindo et al, since a preliminary PEF treatment of the plant material of Romanek, in view of WO 2006/121397A1 and Galindo et al, would have enabled shorter drying times, since monitoring the conductivity values would have ensured that a suitable amount of PEF treatment was performed, since a vacuum impregnation step would have provided would have better ensured an absence of irreversible metabolic changes (paragraph 0033, 0054-0058) as shown by Galindo et al, and since the claimed PEF parameters would have been used during the course of normal experimentation and optimization procedures in the combined method of Romanek, in view of Galindo et al and WO 2006/121397A1, due to factors such as the type of plant material, the size and thickness of the plant material, and/or the desired degree of drying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792